beige
a

“NUNITED STATES DISTRICT COURT 26/9 J 23 PH 12: 49

SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

L.E. Pauli Coffey

| 1:19 -cv- 306 4TWP-pLP

The state of South Carolina

 

COMPLAINT FOR VIOLATION OF CONSTITUTIONAL AND CIVIL RIGHTS and
SEXUAL DISCRIMINATION

Comes now the petitioner, pro se, and states the following;

On June 17, 2015, in an act that shook South Carolina to its' core, Senator
Clementa Pinkney and eight (8) of his parishioners were gunned down in church after
bible study by a mad man named Dylann Roof who wished to show the world his hatred
of all African Americans in his ultimate act of discrimination. Mr. Roof was
apprehended, jailed and tried in South Carolina. Mr. Roof made the decision to act as his
own counsel. Both the federal and state courts in South Carolina ensured that despite Mr.
Roof's heinous act, and pro se status, his Constitutional and Civil Rights were upheld in
both cases, even his death penalty case that lasted eighteen (18) months.

While it seems to the world that Senator Pinkney's death, and the death of
his devout parishioners, were nothing more than senseless, it may be possible that their
deaths can serve the purpose of re-establishing that all person, even female person, have
Constitutional and Civil Rights even before they make it to court, any court, in America.

Even in South Carolina courts.

_#

 
CLAIM

Between September 21, 2016 and the date of this filing, the state of South
Carolina has repeatedly, wantonly, willfully and illegally violate petitioner’s
Constitutional Rights by denying Petitioners’ Due Process thirty (33) times in a manner
which encompasses, but is not limited to, denying Petitioner equal access to the Court,
denying Petitioner equal justice, denying Petitioner a speedy remedy, denying Petitioner
a fair trial, denying Petitioner a jury trial upon demand on three (3) separate occasions,
and extreme/ excessive penalty forced upon Petitioner and discrfimination against

Petitioner for being a female..

As a direct result of the state of South Carolina violating Petitioner’s
Constitution Rights to Due Process under the 5h gh 11" and 14" Amendments and by
discriminating against Petitioner for being a woman, the state of South Carolina did cost
Petitioner her home, one hundred a twelve thousand dollars ($112,000.00) in personal
saving comprised in large part of her late husband’s life insurance, one hundred and
seventy five thousand dollars ($175,000.00) in sales proceeds from Petitioner’s home,
and more than ninety thousand dollars in lost income. The state of South Carolina stole

three years from petitioner’s life and damaged her irreparably.

Additionally, the state of South Carolina did cause Petitioner extreme
mental duress by forcing Petitioner to understand that, in the state of South Carolina, she
was not a person but an object who had no Constitutional or Civil Rights, regardless of
which court she addressed in the state of South Carolina. The state of South Carolina did
cause Petitioner extreme physical duress, as evidenced in lower court records, and, as of
the date of this Petition, is still causing EXTREME physical and mental duress and
EXTREME financial loss through its’ violation of Petitioner’s Constitutional and Civil
Rights for the purpose of overturning the Dodd Frank Act as a matter of law.

 
JURISDICTION

The federal courts have jurisdiction over the state of South Carolina because the
state of South Carolina benefits from and enjoys federal monies including, but not limited
to, federal financial aid for students attending Clemson Law School and federal financial

funding for USDA, FHA and VA backed mortgages.

VENUE

Petitioner is a natural person residing in Indianapolis, IN, who has universal
residency. Further, through its' act denying Petitioner’s Constitutional and Civil rights,
and by selling Petitioner’s home to the Secretary of the V.A. for five (5) dollars, the state

of South Carolina did pick Indianapolis, IN, as the venue for Petitioners suit.

It is obvious that Petitioner cannot get a fair trial in ANY Court in South Carolina.

PROCEDURAL HISTORY

1. On January 7, 2016, Chris A. Smock, a service connected disabled American
veteran receiving benefit, passed away from complications from a botched and illegal
procedure at the Charleston V.A hospital. Mr. Smock lived for approximately eighty one
(81) HOURS after being released from medical care with a “clean bill of health” by V.A.
doctors at the Charleston V.A. Hospital in Charleston, South Carolina. Mr. Smock’s
body was promptly lost by doctors at Beaufort Memorial Hospital for five (5) days after
his death. At the time of his death, Mr. Smock and Petitioner were the legal joint tenants
of their home in Beaufort, South Carolina which was not security for any mortgage.
Upon the death of Chris A. Smock's, Petitioner did comply with South Carolina law and
file a certified death certificate with the Recorder of Deeds office first on January 21,
2016 and again on January 29, 2016 and then through counsel on February 8th, 2016. As
of January 21st, 2016, the public property tax record did reflect that Mr. Chris A. Smock

was no longer a joint tenant of his wife' property. Probate was completed by one of the
top probate lawyers in the state of South Carolina, Jim Grimsley, in the manner
prescribed by the state of South Carolina and Petitioner was the sole and exclusive owner

of her home without debt.

2. On September 21, 2016, Gateway Mortgage Group LLC [Gateway], under the
leadership of now Oklahoma Governor, Kevin Stitt, did illegally obtain a lien on
Petitioner's home through professional courtesy and without legal cause. Petitioner was
not notified by the state of South Carolina or [Gateway] or even the foreclosure attorney,
Shawn M. French, who Petitioner had briefly retained, that her home had been illegally
encumbered by Gateway Mortgage Group LLC until November 16, 2018, years after the
event, in Bankruptcy Court, District of South Carolina case no. 18-05614-dd-Coffey.

3. On October 25, 2016, [Gateway] did illegally and wantonly file a Lis Pendens and
separate complaint with the Master In Equity [MIE] Court in the 14th Judicial Circuit of
South Carolina against Petitioner, ultimately resulting in a gender bending Judgment and
Order overturning the Dodd Frank Act as a matter of law, rendered by [Gateway's] own
counsel, illegally acting as adjudicator, in order for [Gateway] to steal Petitioner's home
from her and to sell Petitioner's home to itself, [Gateway] before then selling that
property to the Secretary of the V.A. for five (5) dollars (Please see Ex. A and B;
Judgment and Order in South Carolina case(s) no. 2016-CP-07-02261 and 2016-LP-
00637, 17 pages and Beaufort County Property history dated July 19, 2019, one (1) page)
a.) Rubin Thayer Rivers Jr., attorney and agent for Gateway Mortgage Group
LLC, was appointed by the state of South Carolina to the position of Special Referee to
serve in Jasper County, South Carolina, and was then appointed to preside over Gateway
v. Coffey in Beaufort County, South Carolina, by his co-counsel John Brian Kelchner
ESQ of Hutchens Law firm of North Carolina, with the blessing of the state of South

Carolina.

b.) Rubin Thayer Rivers Jr. was previously a state of South Carolina state
representative tasked with the duty of appointing the bench of the Appellate Court of the

state of South Carolina.

 
4. On October 26, 2016, Gateway Mortgage Group LLC served Notice of
Foreclosure and Notice of Suit on Petitioner in Indiana for a mortgage not in her name

and not legally secured by her home. .

5. On October 28, 2016, Petitioner filed her initial response to [Gateway's] illegal
Notice of Foreclosure/ Lis Pendens in the [MIE] Court showing that she did not have a
mortgage and was not subject to the jurisdiction of the [MIE] Court and that her home did
not secure a mortgage. Petitioner's Notice was ignored by [MIE] master, Judge Marvin
Dukes III.

a.) The [MIE] Court in the state of South Carolina is a court of
deficiency. The [MIE] court has jurisdiction over only those who are deficient in

 

borrowing and equity. Petitioner did never have a loan and could not be deficient in

borrowing.

6, On January 6, 2017, in response to [Gateway's] Motion for Summary Judgment,

Petitioner properly filed an Affirmative Defense Response [ADR] in the Clerk's Office of

the 14th Judicial Circuit of South Carolina. After stamping three copies of Petitioner's

[ADR], one copy for Petitioner, one copy for the court and one copy for [Gateway], the

clerk's office of the 14th Judicial Circuit threw away Petitioner's [ADR] filing, thereby

preventing it from being uploaded onto the state of South Carolina's Case Management

System [CMS] and providing [MIE] judge, Marvin Dukes, with cause to declare the he

would not hear or rule on Petitioner's [ADR] in court, despite Petitioner having her

stamped copy with her at hearing and despite [Gateway] having a stamped copy at

hearing in Court.
a.) The state of South Carolina, at the time of these events, did not

allow Pro Se petitioners to electronically file on the [CMS]. The state gives attorneys

twenty four (24) hour a day, seven (7) day a week access to the court. Pro se filers may

only access the Court during the hours that the Court is physically open which, many

times, is not even forty (40) hours in a week.

b,) The state of South Carolina denies equal access to the courts.
7. Petitioner did attempt to file Bankruptcy, case no. 17-00313-dd in her late
husband's name in order to escape the Lis Pendens that was illegally and wantonly filed

against her.

8. On January 30, 2017, after declaring in hearing on January 11, 2017, that
Petitioner's husband's death was a windfall and after refusing to hear Petitioner's [ADR],
14th Judicial Circuit [MIE] judge Marvin Dukes III ruled in favor of [Gateway's] Motion
for Summary Judgment, ignoring Petitioner's [ADR] completely.

9. Petitioner was denied her bankruptcy action in 2017 because bankruptcy cannot
be filed in the name of a deceased person, it can only be continued if death occurred
during the process of bankruptcy. On the day that the bankruptcy court denied
Petitioner's bankruptcy petition, and at the urging of the Bankruptcy court, Petitioner did
retain counsel, Shawn M. French of Mt. Pleasant, South Carolina, who identified himself
as a Foreclosure Specialist. On or about February 1, 2017, Shawn M. French did
electronically file two Motions to Vacate with the [MIE] Court at the cost to Petitioner of
twenty six hundred dollars ($2600.00). (Please see attached. Ex C, five pages)

a.) On January 30th, 2017, unaware that Shawn French was intending
to filing anything with the Court, Petitioner did file a Motion to Reconsider Judgment
with the [MIE] court.

10. On January 31, 2017, the matter of Gateway v. Coffey was referred to the [MIE]
court as per the official court record despite the fact that the [MIE] court had already
exercised jurisdiction through its’ ruling on January 30", 2019. (Please see attached ex.
D; Beaufort County Public Index, page seven (7) of eight (8) pages)

a.) There are not words in the English language sufficient to describe
the unprofessionalism and total disregard for the law that is found in the Courts of South
Carolina.

b.) There are not words sufficient in the English language to describe
the discrimination against women that is considered totally acceptable not only in the

courts of the state of South Carolina but also by the state of South Carolina, generally.

 
c.) Obscene is not a sufficient word.

11. On April 4, 2017, Petitioner did attempt to terminate the representation of Shawn
M. French for his obvious inability to cite South Carolina foreclosure law or real estate
law in his filings and because he did willfully abandon Petitioner as counsel. Petitioner's
Notice of termination to the 14th Judicial Circuit was ignored for seven (7) months
during which time Petitioner was notified in writing by staff of the Beaufort County
Clerk's office that Petitioner only had Constitutional and Civil Rights if they were
bestowed upon her by a judge and that "she should not just expect to have Constitutional
Rights or Civil Rights".

a.) Beaufort is a county within the 14th Judicial Circuit which includes, but is
not limited to, the cities of Beaufort, Hilton Head, Hilton Head Island [HHI], Harbor
Town, Fripp Island, Ladys Island, St Helena Island, Coffin Point, Lands End and
Bluffton, all in the state of South Carolina

12. On August 1, 2017, Judge Marvin Dukes ITI did vacate the entire [MIE] court
from the matter(s) of Gateway v. Coffey due to undisclosed conflict.

13. On or about August 17, 2017, [Gateway] through its’ counsel, John Brian
Kelchner ESQ of Hutchens Law firm, one of eight (8) attorneys dispatched by Oklahoma
Gov. Stitt and [Gateway] to take Petitioner’s home from her, was allowed to appoint its'
own co-counsel, Rubin Thayer Rivers Jr, as the new adjudicator, or Special Referee, to
preside over Gateway v. Coffey, with the blessing of South Carolina.. (Please see Ex. E;
5 pgs)

a.) In defiance of the laws of the state of South Carolina, Petitioner was not
consulted with and did not condone this action. Gateway v. Coffey, 2016-CP-07-02261,
citing generally.

b.) Rubin Thayer Rivers Jr. did never reveal to Petitioner at any time that he
was co-counsel with John Brian Kelchner ESQ in representing Gateway Mortgage Group
LLC.

 
c.) Rubin Thayer Rivers Jr. did not reveal to Petitioner that he had been a
state representative for the state of South Carolina and in his capacity as state
representative his duties included, in part, appointing the bench of the Appellate Court of
the state of South Carolina.

d.) John Brian Kelchner ESQ of Hutchens Law Firm also refused to reveal
Rubin Thayer Rivers Jr was his co-counsel in representing [Gateway] and its' agents, and
a person involved with the appointment of the bench of the Appellate Court of the state of

South Carolina.

14. On August 22, 2017, Petitioner did file a Motion to strike referral to a Special
Referee citing state code which prohibited the appointment and reference and did make
her initial Jury Demand. Petitioner's Motion to Strike and her Jury Demand were both
denied by the court and by the 14th Judicial Circuit.
a.) The 14th Judicial circuit and most of South Carolina believe they are
immune to the U.S. Constitution and all of its’ Amendments unless it serves the state.
b.) ~ Women have exactly two (2) rights in the state of South Carolina.
1.) The Right to remain silent.
2.) The Right to do as they are told.

15. On August 23th, 2017, Petitioner did file a second request for a Jury Trial which
was also denied by the Court and by the 14th Judicial Circuit.

16. On August 25, 2017, Petitioner made her third demand for a Jury Trial which was
again denied by the court and again denied by the 14th Judicial Circuit.

a.) The case of [Gateway] v. Coffey had been removed from the
[MIE] court and was, therefore, subject to a jury trial upon request.

17, On Sept 11, 2017, [Gateway] filed its’ second Motion for Summary Judgment to
its' counsel, Rubin Thayer Rivers Jr. as adjudicator.

a.) Petitioner is not an attorney but she can only assume that the

easiest way to win a case is to appoint your co-counsel as the judge.

 
18. On Sept 18, 2017, Petitioner filed her [ADR] response to [Gateway's] second
Motion for Summary Judgment which was also ignored by the court and the 14" judicial
“circuit.
a.) On October 15, 2017, Petitioner filed her tenth (10th) Demand for
Due Process reference the [ADR] she filed on January 6th, 2017, in Response to
[Gateway's] first Motion for Summary Judgment, to be found and uploaded to the [CMS].
b.) Petitioner finally had to provide a second copy of her first [ADR]
to the Court in order to have it uploaded on or about October 30, 2017.

19. On October 17th, 2017, despite Petitioner's legal protests against the hearing as a
matter of law, Petitioner was forced to participate in a hearing presided over by
[Gateway's] counsel, Rubin Thayer Rivers Jr.

a.) Record of this hearing does not exist in the records of the 14th
Judicial Circuit or the Beaufort County Public Index. (Please see attached ex D; Beaufort
County Public Index dated June 6, 2019, eight (8) pages.)

b.) The Appellate Court of the state of South Carolina, appointed in
part by [Gateway] co-counsel, Rubin Thayer Rivers Jr., demanded a transcript of this
hearing which does not appear in the Court's official record.

c.) The Appellate Court of the state of South Carolina dismissed
Petitioner's Appeal of Judgment and Order based solely on the absence of the transcript,
not required when Petitioner filed her Appeal, from a hearing illegally presided over by
[Gateway] co-counsel Rubin Thayer Rivers Jr., a hearing which does not appear in the
official court record.

1.) The Appellate Court of the State of South Carolina refused
to restore the Dodd Frank Act as a matter of law.

d.) Many times during the nearly three year nightmare brought upon
Petitioner by South Carolina, Gov. Kevin Stitt, [Gateway] and it's eight (8) attorneys,
Petitioner could not help but notice the distinct and overwhelming similarities between
the South Carolina court(s) and the 1970 television sit-com, SOAP.

€.) These people are just nuts.

 
20. | On November 7th, 2017, Petitioner did file suit against [Gateway] in federal
district court, District of South Carolina at Charleston for violation of FCRA, case no.
9:17-cv-03021-DCN-MGB, as Petitioner had been contacted by dozens of unscrupulous
vendors who obtained her private information from the Beaufort County Public Index, a
consumer reporting tool, as a direct result of the illegal foreclosure filed against Petitioner
for a Mortgage not in her name and not legally secured by her home, looking to “help”
petitioner “fix” her foreclosure problem. Beaufort County, South Carolina, through its’

Lis Pendens lists, generates income for the County ad the state.

21. Petitioner was sent to the U.S. Attorney's office in Charleston, SC, by the staff of
the District court, reference the nightmare Petitioner was being forced to endure in
Beaufort, SC. The U.S. A.G.'s office allowed Petitioner to go through security and then
went out of its' way to make sure Petitioner understood that citizens could not report

crimes to the U.S.A.G. and then sent Petitioner on her way.

22. On that same day, staff of the District court provided petitioner with the phone
number for the FBI in Charleston, so she could report the nightmare in Beaufort, SC.
Upon reaching the FBI in Charleston, SC, Petitioner was transferred to the FBI office in
Beaufort County, SC. Upon reaching the Beaufort County, SC office of the FBI, an
appointment to meet with an FBI agent was scheduled so Petitioner could report the

rampant crime in she was experiencing in the South Carolina courts.

23. On the night before Petitioner was scheduled to meet with the FBI, she received a
call from Congressman Mark Sanford's office in Beaufort, SC, at 5:20pm, after the office
was closed for the day, so Petitioner could be reminded that her application for disability
was hanging in the balance if she had her meeting. This call was contemporaneously

chronicled by Petitioner who emailed her family about the call.

10

 
24. Petitioner met with an agent from the FBI the next day, and he was not moved by
the corruption and discrimination Petitioner was experiencing in Beaufort. The FBI did
nothing to address or stop the corruption in the Courts of the state of South Carolina.

a.) Petitioner can only assume that FBI agents do not have mortgages nor are
they related to or know anyone with a mortgage. Petitioner can further assume that the

FBI does not believe that women have Constitutional of Civil Rights.

25. The state attorney general's office gave Petitioner notice that it did not receive or

hear complaints from citizens and that it only served the state's politicians.

26. On April 26, 2018, Petitioner made her fifth (Sth) trip into the Beaufort County
Sheriff's Office trying to file a criminal report on Barrity, Corrupt Influence and Judicial
Case Fixing. On this fifth (Sth) attempt, Petitioner was NOT turned away by the "house
mouse", the deputy assigned to handle walk-in complaints at the BCSO on any given day.
Instead, the "house mouse" spoke with Petitioner and agreed to take a report of her
complaint. This complaint took fifty four (54) minutes and thirty six (36) seconds to
report and should have been more than ten (10) pages long in BCSO format.

27. On May Ist, 2018, Michael Hatfield of the Beaufort County Sheriff's Office
released a falsified, single page report comprised of a handful of sentences clearly
designed to make Petitioner look like she was as crazy as the Courts of South Carolina.

a.) Petitioner did digitally record her report to BCSO as she was giving her

report.
b.) Obviously falsifying reports is a part of the daily routine at Beaufort

County Sheriff's Office [BCSO].

28. Petitioner contacted SLED, and they refused take a report of the crime in Beaufort
County, South Carolina, courts.

11

 
29. Petitioner spoke with Governor Henry Mc Masters, personally, on his campaign
bus when he made his trip through Beaufort, South Carolina in May 2018, and he simply
shrugged when presented with the crimes in the courts of South Carolina.

30. On July 12, 2018, Petitioner did notify the state of South Carolina of her intent to
file suit against the state of South Carolina for Constitutional and Civil nghts violations
stemming from the matter of Gateway v. Coffey via USPS and Fax. The state of South
Carolina chose not to stop the violations or crime in the matter of Gateway v. Coffey.

Civil Rights violations are a crime in the state of South Carolina as per SC State Code.

31. On August 16, 2018, Petitioner did put the state of South Carolina on Notice a
second time that it was her intention to sue the state of South Carolina for Constitutional
and Civil rights violations stemming from Gateway v. Coffey. Again the state chose not

to stop the violations or crime in the matter of Gateway v. Coffey.

32. On August 16, 2018, Rubin Thayer Rivers Jr. did admit that he is John Brian
Kelchner’s co-counsel, in an independent definitive statement in email from his
professional email aggress that was properly provided to the court(s).

a.) At no time before or after his independent definitive statement did Rubin
Thayer Rivers Jr move to recuse himself from the matter of Gateway v. Coffey nor did

the state remove R. Thayer Rivers Jr. from Gateway v. Coffey.

33. On Sept 18, 2018, Rubin Thayer Rivers Jr. did render his gender bending Order
and Judgment, overturning the Dodd Frank Act and allowing his client, Gateway
Mortgage Group LLC to write a mortgage and apply Petitioner’s name and her home to
that defective mortgage instrument, in defiance of federal and South Carolina law to
include, but not limited to, the South Carolina Bar’s Real Estate Essential manual, issued
by the state of South Carolina on June 2018, and ordered Petitioner’s home sold in eleven
days. Rubin Thayer Rivers Jr.’s Order and Judgment violated the Constitution of the
state of South Carolina AND the Constitution of the United States of America. Rubin

12

 
Thayer Rivers Jr.’s Order and Judgment discriminated against Petitioner because she was

an unescorted female in South Carolina, above all else.

34. Petitioner filed notice of her intent to file an Appeal on Sept 21, 2018, ina
misguided attempt to save her home from sale. John Brian Kelchner ESQ of the
Hutchens Law Firm did put Petitioner on Notice that in order to save her home from sale
during an Appeal, she must, as the appellant, first post bond equaling four times the
appraised value of Petitioner’s home, in order to stop any sale of her home which is
beyond excessive. Even a bankruptcy petition did fail to save Petitioner’s home from
sale because Petitioner could not come up with bond in the amount of seven hundred
thousand dollars ($700,000.00) in response to a fake Foreclosure action valued at one
hundred six thousand dollars ($106,000.00), certainly not after Petitioner spent one
hundred and twelve thousand dollars ($112,000.00) trying to fight to save her home from

the crime, corruption and discrimination of South Carolina for more than two years.

35. Upon filing her appeal with the Appellate Court of the state of South Carolina, no
member of the bench revealed that Rubin Thayer Rivers Jr. had been responsible for
appointing the bench of the Appellate Court of South Carolina. Instead, the Appellate
Court dismissed Petitioner’s appeal for failure to provide a transcript for a hearing that
does not appear anywhere in the Court records for the state of South Carolina.

a.) Petitioner was not even a resident of South Carolina at the time she
became a widow.

b.) Petitioner did not realize Bloodline Law still existed in America but it
does in South Carolina.

c.) Petitioner did not realize that the lead attorney retained by Gov. Kevin
Stitt, a Mr. Paul H. Hoefer, was the son of the Chief Justice of the Supreme Court of the

state of South Carolina.

d.) Petitioner is “good” but even she’s not “good enough” to escape the
gravitational pull of an entire state judicial system that is founded in and built on

bloodline law, corruption and grotesque sexual discrimination.

13

 
36. On or about March 4, 2019, Petitioner’s home was sold in foreclosure sale by
Gateway Mortgage Group LLC to Gateway Mortgage Group LLC through Rubin Thayer
Rivers Jr,, attorney for Gateway Mortgage Group LLC, on the “steps of the Beaufort
County Government Center. It was actually sold in the hallway outside of the Beaufort
County court designated for foreclosure sale. Petitioner packed everything she could in
her pick up truck and left South Carolina on March 4", 2019.

37. Onor about April 5, 2019, Petitioner’s home was AGAIN sold by Gateway
Mortgage Group LLC to Gateway Mortgage Group LLC through its’ attorney, Rubin
Thayer Rivers Jr. on the steps of the Beaufort County Government Center” a.k.a. the
hallway outside the Beaufort County court designated for foreclosure sales and then sold
to the Secretary of the V.A. for five (5) dollars.

38. Petitioner lost ninety percent of her possessions to include, but not limited to, her
late husband’s collector motorcycle and his car as well as all of her cookware and even
her bed and precious family heirlooms handed down to Petitioner by her great

grandmother. These things are just gone.
a.) There would be no point in filing a report for a lost or stolen motorcycle or

other possessions as the Beaufort County Sheriff's Office would just falsify the report,
anyway.

39. As per South Carolina record, Gateway Mortgage Group LLC did sell Petitioner’s
home to the Secretary of Veterans Affairs for five dollars AND Chris Smock NEVER
owned a home at 1707 Palmetto Dr, Beaufort South Carolina. (Please see attached Ex. B;
Beaufort County Property record dated July 19, 2019, updated July 12, 2019.)

a.) There is only one kind of law in South Carolina, Bloodline law.

b.) Unescorted women do not have Rights in South Carolina by the design of

South Carolina.

14

 
40.  Dylann Roof slaughtered nine (9) innocent people in a church in Charleston,
South Carolina as his ultimate act of discrimination. He acted as his own counsel and
was afford each and every one of his Constitutional rights and Civil rights in South
Carolina courts in a Death Penalty case that lasted on eighteen (18) months.

41. | Omar Mateen was allowed to walk freely through the streets and among the

people of Orlando, Florida, because no one wanted to violate his Constitutional Rights.

42. Esteban Santiago was given back his guns after he deemed himself a threat
because no one wanted to violate his Constitutional rights by depriving him of the very

guns he then used to turn the Miami Airport into a death chamber.
43.  Dzohar Tsarnaev was guaranteed his Constitutional and Civil Rights in court.

44. Petitioner was denied thirty three (33) demands for Due Process, three (3)
Demands for Jury trial and discriminated against for being an unescorted female over a
30 month period that stripped her of her home, her wealth and her sense of security, her
trust in our legal system and stripped her of her future because she is neither a mass

murderer nor a male.
SYNOPSIS

45. No Individual, Entity, Department or Agency can instruct or force the state of
South Carolina to deny anyone, including Petitioner, his or her Constitutional or Civil
rights. The state of South Carolina did so of its’ own volition and causing irreparable
harm to Petitioner by denying her the Constitutional rights guaranteed to her by the
Constitution of the state of South Carolina and the Constitution of the United States and
all of the Amendments to our US Constitution. It further harmed Petitioner by

discriminating against her because she is an unescorted female, a widow.

15

 
46. Petitioner seeks punitive compensation for the irreparable harm caused to her by
the state of South Carolina during the period spanning four (4) calendar years, sufficient
enough to ensure that the state of South Carolina can show that it understands
Constitutional Rights, Civil Rights, that woman have Equal Rights and so that it never

allows this to happen to anyone in its’ courts, again.

Wherefore, because Petitioner knows rational people recognize that the
state of South Carolina is guilty of Constitutional and Civil Rights violations and
because, as of the date of this filing, Petitioner has less than $113.00 in the bank and is
halfing her medications as a direct result of the actions of the state of South Carolina,
Petitioner prays this court will find for Petitioner and order the state of South Carolina to
pay all relief just and proper given its’ unconscionable acts against Petitioner. No matter
how many times Petitioner gave Notice to the state of South Carolina, it did not care to

hear that America is now a free country where all people are supposed to have equal

 

 

Rights.
Submitted under penalty of perjury
L.E. Pauli Coffey
3493 Birchwood Ave
Indianapolis, IN
46205
Distributed via USPS to:

Alor Wilson
Dew hort Dens Bldg, ,
} 000 Asserchly SL {Zeon B19

(rkumbia, oC
24 2-{| 16

 
